Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 1 of 18                          PageID #: 2393




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


 MARK LEVESQUE, et al.,                          )
                                                 )
         Plaintiffs,                             )
                                                 )
                         v.                      ) 2:19-cv-00389-JDL
                                                 )
 CENTRAL MAINE POWER                             )
 COMPANY, et al.,                                )
                                                 )
         Defendants.                             )

                              ORDER ON MOTION TO DISMISS

         On January 31, 2020, Plaintiffs Mark Levesque, Christie Decker, Michael

 Platt, Sylvia Krainin, and Sally Trussell (collectively, the “Plaintiffs”) filed their

 Third Amended Complaint—a purported class action—against Defendants Iberdrola,

 S.A. (“Iberdrola”), Central Maine Power Company (“CMP”), Avangrid, Inc.

 (“Avangrid”), and Douglas Herling (“Herling”), alleging that the Defendants

 implemented a new metering and billing system that incorrectly measured and

 charged their customers for power, and that they then attempted to cover up the

 issues that resulted from their implementation of this allegedly defective system

 (ECF No. 44). On February 28, 2020, CMP, Avangrid, and Herling 1 filed a motion

 pursuant to Fed. R. Civ. P. 12(b)(1), asking this Court to either dismiss the Plaintiffs’

 Third Amended Complaint without prejudice or stay all proceedings in this action




  1 On August 7, 2020, Iberdrola filed a Motion to Dismiss for Lack of Jurisdiction or, in the Alternative,
 to Dismiss for Failure to State a Claim (ECF No. 84), asserting, among other things, that this Court
 lacks personal jurisdiction over it. Briefing on that matter has yet to be completed. Accordingly,
 Iberdrola has not formally joined in CMP, Avangrid, and Herling’s motion, but it agrees that the
 motion should be granted.
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 2 of 18         PageID #: 2394




 pending the Plaintiffs’ exhaustion of their state administrative remedies (ECF No.

 50). I held a hearing on the motion on September 8, 2020. For the reasons that follow,

 I deny the motion.

                            I. FACTUAL BACKGROUND

          The following facts come from the Third Amended Complaint, which I treat as

 true on a motion to dismiss, see Murphy v. United States, 45 F.3d 520, 522 (1st Cir.

 1995), as well as from exhibits submitted by CMP, which I may consider when ruling

 on a Rule 12(b)(1) motion, see Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir.

 2002).

          CMP is an electric utility company headquartered in Augusta, Maine, that

 transmits and delivers electricity generated by various power suppliers to over

 624,000 customers in central and southern Maine. Herling is CMP’s Chief Executive

 Officer. CMP is a subsidiary of Avangrid, a New York corporation headquartered in

 Connecticut.     Iberdrola is a Spanish corporation that directly owns 81.5% of

 outstanding shares of Avangrid common stock and that exercises significant

 influence over Avangrid’s and, consequently, CMP’s business policies and decisions.

          In 2011, CMP introduced a system of “smart meters” designed to measure CMP

 customers’ use of electricity and transmit those measurements remotely, in order to

 dispense with the need for regular physical meter readings by CMP personnel. In

 October 2017, CMP switched from its 27-year-old mainframe computer to a new

 “SmartCare” meter and billing system that was designed to interface with the smart

 meters. Beginning the following month, roughly 97,000 CMP customers saw their

 bills increase by 50% or more from their prior usual monthly amount. Approximately

                                           2
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 3 of 18                         PageID #: 2395




 200,000 other customers’ bills increased by less than 50%. These billing increases

 allegedly occurred without any actual increased use of electricity by the customers.

         The Third Amended Complaint further alleges that the Defendants failed to

 adequately test the SmartCare system prior to its rollout, including conducting “far

 fewer weeks of testing than planned and recommended.” ECF No. 44 ¶ 72. CMP

 billed customers despite knowing that the SmartCare system was defective and

 inaccurate, and instructed CMP customer service representatives—who were

 understaffed following the rollout—to tell customers that the spikes in their

 electricity bills were caused by other factors (such as bad wiring, old appliances, cold

 snaps, or children’s video game usage). Following their complaints, some customers

 faced issues such as: not receiving bills, not being able to access their online CMP

 accounts, receiving disconnect notices, being placed on payment arrangements that

 they did not agree to, having money withdrawn from their bank accounts without

 their consent, being sent to collections, receiving a high bill after months of no bills,

 and simply continuing to pay allegedly erroneously high bills.                      Customers also

 suffered harm such as: paying electricians to investigate their energy usage,

 purchasing new appliances, and severely limiting their energy usage.

         The Third Amended Complaint names five Plaintiffs that illustrate these

 alleged issues. 2 For instance, Plaintiff Mark Levesque (“Levesque”) alleges that his

 previous electricity bills were roughly $300 per month, but that after the

 implementation of SmartCare, they increased to over $400 per month. Between June



  2Although the Plaintiffs make class action allegations, the class has yet to be certified. Therefore, I
 consider only the named Plaintiffs in deciding the Defendants’ Motion to Dismiss.
                                                    3
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 4 of 18         PageID #: 2396




 and September 2018, he did not receive any bills, but in October 2018 he received a

 bill for $1587.51. Levesque was told by a CMP customer service representative in

 early 2018 that his bills were accurate and that the increase was his family’s fault—

 for example, because they used an electric fireplace and a dehumidifier—despite

 CMP’s alleged knowledge that the bills were inaccurate due to the SmartCare system.

 At multiple points, CMP issued disconnection notices to Levesque.          The other

 Plaintiffs had similar experiences involving bill increases that were allegedly

 unrelated to their actual energy usage.

       According to the Third Amended Complaint, this was not the first time an

 Iberdrola subsidiary had dealt with issues surrounding its billing system. In 2014,

 another Iberdrola subsidiary, Scottish Power, was investigated by the UK’s Office of

 Gas and Electricity Markets (“Ofgem”) after its rollout of a billing system similar to

 SmartCare. Over 300,000 Scottish Power customers received late or incorrect bills

 after the rollout of the new billing system. Scottish Power customers also experienced

 bill delays followed by a sudden demand for high bills to be paid, and Scottish Power

 call centers were overwhelmed by complaints and failed to respond to customers’

 issues. Ultimately, Ofgem levied a fine against Scottish Power for 18 million pounds

 (roughly 20-25 million dollars). The Third Amended Complaint notes that there was

 overlap of key employees, including Herling, between Iberdrola, Avangrid, and CMP.

       In response to the many complaints from CMP customers regarding their

 receipt of high electricity bills following the SmartCare rollout, the Maine Public

 Utilities Commission (“PUC”) retained the Liberty Consulting Group (“Liberty”) to

 conduct a forensic audit of CMP’s metering and billing systems. In December 2018,

                                           4
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 5 of 18           PageID #: 2397




 Liberty published a report of its audit results. During the course of the audit, Liberty

 examined data from all 650,000 CMP meters for the time period between November

 2017 and April 2018, examined billing data from that period, conducted interviews

 with CMP management, and analyzed a statistically significant sample of CMP’s

 meters. Ultimately, Liberty concluded that CMP’s systems were accurately metering

 customer usage, accurately transmitting the metered usage to the billing system, and

 accurately billing for that usage. Liberty attributed the higher-than-usual bills to

 extreme cold weather during the winter of 2017-18 that coincided with a large

 increase in the price for electricity supply. However, Liberty did note that a meter

 anomaly likely caused a small degree of error for a few thousand customers, and that

 CMP, which knew of the issue in 2014, should have more aggressively pursued efforts

 to remedy the anomaly.

       Liberty also found that “compressed timelines leading up to go-live, the volume

 of exceptions and defects, insufficient reporting, and insufficient monitoring of key

 performance indicators post-go-live all adversely affected the rollout of SmartCare.”

 ECF No. 50-3 at 25. It further noted that “[l]ack of post go-live planning and

 management for defect resolution and staff to manage these defects created a large

 backlog, which still remain[ed]” as of the date of the report, and that “SmartCare

 went live with known defects requiring later resolution. Defects discovered internally

 after go-live and in response to customer inquiries added substantially to an already

 substantial list.” ECF No. 50-3 at 26.

       In January 2019, Herling sent a letter to CMP customers stating that the

 Liberty audit concluded that “all systems from meter to bill are working as intended

                                            5
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 6 of 18         PageID #: 2398




 and bills are accurate,” and that the only shortcoming identified by the Liberty audit

 was CMP’s failure to dedicate enough “staff, training or management oversight” to

 ensure adequate customer service after the SmartCare rollout. ECF No. 44 ¶¶ 113,

 115. The Third Amended Complaint alleges that this statement was false because

 the Liberty audit also criticized CMP’s implementation of SmartCare, and not merely

 its customer service response following the rollout. In May 2018, Herling also made

 statements to the Portland Press Herald and the Bangor Daily News that CMP had

 found nothing about the SmartCare system that would artificially increase

 customers’ electricity usage.   The Third Amended Complaint alleges that these

 statements were also false, that Herling knew or should have known that these

 statements would instill a false sense of security in the minds of CMP customers and

 curtail their desire to challenge their bills, and that customers relied on both

 statements to their detriment by making their electricity payments, purchasing new

 appliances, paying electricians, and travelling to their properties to observe CMP’s

 meter tests.

       On February 26, 2020, the PUC released the results of an investigation into

 CMP’s metering and billing issues, which it had begun in the spring of 2018. The

 PUC noted that its investigation was “without precedent,” but that the high volume

 of complaints and public skepticism “demanded a regulatory response.” ECF No. 50-

 3 at 6. The PUC, incorporating the findings of the Liberty audit as well as other

 information, made two principal findings. First, the PUC found “that aspects of

 CMP’s management of the implementation of its billing software, known as

 SmartCare, were imprudent,” and that “[d]ue to the flaws in the implementation,

                                           6
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 7 of 18                       PageID #: 2399




 after CMP went live with SmartCare, defects or exceptions affected tens of thousands

 of customers who experienced delayed bills or bill errors.” ECF No. 50-3 at 5. Many

 of these errors were “presentment errors—that is, errors in the way information was

 presented on the bill, but which did not affect the amount owed as stated on the bill,”

 and most of the errors that had financial consequences were already remedied by

 CMP.     ECF No. 50-3 at 8. Second, the PUC found “that there is no pervasive,

 systemwide problem within [CMP’s] metering and billing apparatus that has caused

 erroneous high usage on customers’ bills,” and that the cold snap of 2017-2018,

 combined with an increase in electricity costs, were the primary causes of the high

 bills received by customers following the SmartCare rollout. ECF No. 50-3 at 5.

        As a result of the metering and billing issues surrounding CMP’s SmartCare

 rollout, the PUC required CMP to establish an Independent Electricity-Use Audit

 Program, which allows eligible customers 3 to obtain an electricity usage audit by an

 independent third party. This program is designed to augment the PUC’s Consumer

 Assistance and Safety Division (“CASD”), which the PUC’s report stated should

 resolve outstanding customer complaints regarding the SmartCare billing issues

 through its normal complaint-resolution process. The report noted that the standard

 CASD complaint process “is a voluntary process,” and that the report does not change


  3  The Independent Electricity-Use Audit Program is limited to customers who meet the following
 criteria: “(1) the customer participated in and fully complied with the interim payment policy or has
 previously filed a complaint relating to high usage with the CASD that remains unresolved (and fully
 complied with the interim payment policy if the customer availed themselves of it); (2) the customer’s
 disputed high usage began occurring after the implementation of SmartCare; and (3) the sustained
 high use is ongoing through early 2020.” ECF No. 50-3 at 83. The PUC’s interim payment policy
 allowed customers whose bills were at least 25% higher than those in the same month of the prior year
 to defer the difference in the bill for possible future payment, pending the outcome of the PUC’s
 investigation. Customers who did not timely pay the undisputed amounts were deemed to not be in
 compliance with the policy.
                                                   7
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 8 of 18         PageID #: 2400




 the fact that “[a] customer may attempt to pursue remedies through the civil court,

 instead of through the CASD, if the customer so chooses.” ECF No. 50-3 at 80.

                           II. PROCEDURAL HISTORY

       In July 2018, Levesque commenced a class action lawsuit against CMP in the

 Cumberland County Superior Court, alleging a single claim of unjust enrichment

 based on CMP’s alleged cover-up of the SmartCare billing issues. Roughly a month

 later, he added a number of additional plaintiffs and added Avangrid as a defendant.

 The case was transferred to the Business and Consumer Docket in September 2018.

 In February 2019, the Business and Consumer Court stayed all proceedings in the

 matter pending the resolution of the investigation into the overbilling claims by the

 PUC. On July 30, 2019, the Plaintiffs filed a Second Amended Complaint, which

 added new plaintiffs, added Iberdrola and Herling as defendants, and added

 additional claims. CMP and Avangrid filed a notice of removal to this Court on

 August 23, 2019.

       The Plaintiffs filed their Third Amended Complaint on January 31, 2020. The

 Third Amended Complaint presents claims for (1) unjust enrichment; (2) breach of

 contract; (3) failure to comply with the laws and regulations concerning the provision

 and billing of electrical services pursuant to 35-A M.R.S. § 1501; (4) fraud and

 intentional misrepresentation by the corporate defendants; (5) fraud and intentional

 misrepresentation by Herling; and (6) violation of the Racketeer Influenced and

 Corrupt Organizations Act (“RICO”), 18 U.S.C.A. §§ 1961-1968. On February 26,

 2020, the PUC issued the result of its extensive investigation into CMP’s metering

 and billing issues. Two days later, the Defendants filed the instant motion to dismiss

                                           8
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 9 of 18            PageID #: 2401




 the Third Amended Complaint without prejudice or stay the proceedings pending the

 Plaintiffs’ exhaustion of their administrative remedies.

                               III. LEGAL STANDARD

       “‘[T]he scope of Rule 12(b)(1) is flexible,’ and it can serve as ‘a procedural

 vehicle’ for raising a variety of challenges to the court’s power to hear the case.”

 United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st Cir. 2005) (quoting 5B

 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1350, at

 100-02 (3d ed. 2004). “The First Circuit . . . has analyzed claims of failure to exhaust

 administrative remedies under Rule 12(b)(1).” Hendrick v. Almar, Inc., Civil No. 09-

 139-P-S, 2009 WL 2242428, at *1 (D. Me. July 26, 2009) (citing Gonzalez v. United

 States, 284 F.3d 281, 286-88 (1st Cir. 2002)), report and recommendation

 adopted, Civil No. 09-139-P-S, 2009 WL 2482173 (D. Me. Aug. 11, 2009).

       “In ruling on a motion to dismiss for lack of subject matter jurisdiction under

 Fed. R. Civ. P. 12(b)(1), the district court must construe the complaint liberally,

 treating all well-pleaded facts as true and indulging all reasonable inferences in favor

 of the plaintiff.” Aversa v. United States, 99 F.3d 1200, 1209–10 (1st Cir. 1996).

 Additionally, “the court may consider whatever evidence has been submitted.” Id. at

 1210; see also Hawes v. Club Ecuestre El Comandante, 588 F.2d 698, 699 (1st Cir.

 1979) (noting the district court’s discretion to determine question of jurisdiction using

 answers to interrogatories, deposition statements, and an affidavit).

                                   IV. DISCUSSION

       The Defendants contend that the doctrines of both administrative exhaustion

 and primary jurisdiction require the Plaintiffs to pursue all of the administrative

                                            9
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 10 of 18             PageID #: 2402




 procedures created by the PUC prior to seeking judicial relief. In the Defendants’

 view, “the core fact” of the Plaintiffs’ lawsuit is whether CMP charged its customers

 for electricity they did not use. ECF No. 50 at 2. That issue, the Defendants contend,

 is best addressed by the PUC, which has the expertise to make this fact-specific

 determination. The Plaintiffs, on the other hand, dispute the necessity of requiring

 further administrative investigation of individual claims, arguing that “the PUC has

 already served its administrative function in this matter,” and that “waiting on the

 PUC to investigate overcharge claims of individual customers would be a waste of

 time because no additional administrative expertise would apply . . . and the result

 of each individual proceeding would not affect the main issues of this case,” which the

 Plaintiffs contend are “the presence of the systemic issues with the metering and

 billing systems, and the cover up of the same.” ECF No. 70 at 1-2.

       To address this matter, I first provide an overview of the doctrines of

 administrative exhaustion and primary jurisdiction.              Next, I examine the

 applicability of the administrative exhaustion doctrine to the instant case. Finally, I

 explore the applicability of the doctrine of primary jurisdiction.

 1.    Administrative Exhaustion and Primary Jurisdiction

       The doctrines of administrative exhaustion and primary jurisdiction are

 closely-related and easily confused.     “Starkly contoured, the exhaustion doctrine

 holds that ‘no one is entitled to judicial relief for a supposed or threatened injury until

 the prescribed administrative remedy has been exhausted.’” Portela-Gonzalez v.

 Sec'y of the Navy, 109 F.3d 74, 77 (1st Cir. 1997) (quoting Myers v. Bethlehem

 Shipbuilding Corp., 303 U.S. 41, 50-51 (1938)). “This doctrine enables the agency to

                                             10
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 11 of 18          PageID #: 2403




 develop a factual record, to apply its expertise to the problem, to exercise its

 discretion, and to correct its own mistakes, and is credited with promoting accuracy,

 efficiency, agency autonomy, and judicial economy.” Christopher W. v. Portsmouth

 Sch. Comm., 877 F.2d 1089, 1094 (1st Cir. 1989).

       Similarly, “[p]ursuant to the doctrine of primary jurisdiction, a court may defer

 or stay litigation pending an administrative agency’s consideration of the issues

 presented in the suit.” U.S. Pub. Interest Research Grp. v. Atl. Salmon of Me., LLC,

 257 F. Supp. 2d 407, 424 (D. Me. 2003), aff’d, 339 F.3d 23 (1st Cir. 2003). “The

 doctrine is typically applied, ‘whenever enforcement of the claim requires the

 resolution of issues which, under a regulatory scheme, have been placed within the

 special competence of an administrative body.’” Id. (quoting United States v. W. Pac.

 R.R. (Western Pacific), 352 U.S. 59, 64 (1956)). “The primary jurisdiction doctrine is

 intended to ‘serve as a means of coordinating administrative and judicial machinery’

 and   to   ‘promote    uniformity   and   take    advantage    of   agencies’   special

 expertise.’” Pejepscot Indus. Park, Inc. v. Me. Cent. R.R., 215 F.3d 195, 205 (1st Cir.

 2000) (alteration omitted) (quoting Mashpee Tribe v. New Seabury Corp., 592 F.2d

 575, 580 (1st Cir. 1979)).


       The United States Supreme Court distinguished between the doctrines of

 administrative exhaustion and primary jurisdiction in Western Pacific Railroad

 Company, noting that:

       The doctrine of primary jurisdiction, like the rule requiring exhaustion
       of administrative remedies, is concerned with promoting proper
       relationships between the courts and administrative agencies charged
       with particular regulatory duties. “Exhaustion” applies where a claim
       is cognizable in the first instance by an administrative agency alone;
                                           11
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 12 of 18           PageID #: 2404




       judicial interference is withheld until the administrative process has
       run its course. “Primary jurisdiction,” on the other hand, applies where
       a claim is originally cognizable in the courts, and comes into play
       whenever enforcement of the claim requires the resolution of issues
       which, under a regulatory scheme, have been placed within the special
       competence of an administrative body; in such a case the judicial process
       is suspended pending referral of such issues to the administrative body
       for its views.

 352 U.S. at 63-64.

       In other words, “the exhaustion requirement generally refers to administrative

 and judicial procedures by which an injured party may seek review of an adverse

 decision and obtain a remedy if the decision is found to be unlawful or otherwise

 inappropriate,” 33 Wright & Miller, Federal Practice & Procedure, § 8363 (2d ed.

 2020) (quoting Williamson Cty. Reg’l Planning Comm'n v. Hamilton Bank of Johnson

 City, 473 U.S. 172, 193 (1985)), while primary jurisdiction “applies to ‘claims properly

 cognizable in court that contain some issue within the special competence of an

 administrative agency,’” id. § 8366 (quoting Reiter v. Cooper, 507 U.S. 258, 268

 (1993)). Compare Portela-Gonzalez, 109 F.3d at 76 (finding that discharged Navy

 Exchange employee who failed to pursue the fourth level of administrative redress

 impermissibly failed to exhaust her administrative remedies), with Pejepscot Indus.

 Park, 215 F.3d at 205 (finding that the district court had jurisdiction over the

 plaintiff’s claim, but staying that claim while referring it to appropriate

 administrative agency under the doctrine of primary jurisdiction).




                                           12
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 13 of 18           PageID #: 2405




 2.    The Applicability of the Doctrines

       A.     Administrative Exhaustion

       The Defendants argue that the doctrines of both administrative exhaustion

 and primary jurisdiction apply to this matter. In arguing for the application of the

 administrative exhaustion requirement, the Defendants contend that “this Court is

 neither authorized nor obligated to examine expert-laden facts concurrently with the

 PUC” because there exists “an administrative procedure, provided by the applicable

 regulatory experts, for challenging the accuracy of the charges [the Plaintiffs]

 received in bills from CMP.” ECF No. 50 at 7, 10.

       The Defendants are correct that the Maine Legislature has granted the PUC

 extensive authority to regulate public utilities.     As the Law Court has noted,

 “[r]egulating public utilities is in the first instance the function of the Legislature,

 not the judiciary,” and “the Legislature delegated its entire authority to regulate and

 control public utilities to the Public Utilities Commission.” Mech. Falls Water Co. v.

 Pub. Utils. Comm’n, 381 A.2d 1080, 1090 (Me. 1977). This includes the authority to

 resolve billing disputes and order reparation or adjustment in the event of an

 overcharge. See 35-A M.R.S.A. § 1308 (Westlaw through the 2019 Second Reg. Sess.

 of the 129th Legis.). The PUC also has the authority to conduct hearings, during

 which it may receive evidence, subpoena witnesses and documents, and issue orders

 and decisions. See 35-A M.R.S.A. §§ 1304-1306 (Westlaw through the 2019 Second

 Reg. Sess. of the 129th Legis.).

       Pursuant to this authority, the PUC created the CASD, which, upon the

 acceptance of a proper consumer complaint, will conduct an informal investigation of

                                           13
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 14 of 18           PageID #: 2406




 the complaint that involves a meeting with the customer, a review of the utility’s

 investigation of the dispute, and an examination of other relevant records. 65-407

 C.M.R. ch. 815, § 13(H)(2) (Westlaw through Sept. 16, 2020). As noted above, for

 eligible CMP customers, this process is augmented by the Independent Electricity-

 Use Audit Program created as a result of the PUC’s investigation into CMP’s billing

 issues. The CASD may impose remedies such as reconnection of electrical service,

 refunds, or credits for amounts that customers overpaid. Id. § 13(H)(5). A customer

 unsatisfied with the CASD’s decision may appeal to the full PUC, which may either

 affirm the CASD decision, remand the complaint to the CASD for reconsideration or

 additional factfinding, issue an order altering the CASD decision, or open a full

 investigation with all of the procedures described above. Id. § 13(I)(1)-(4). A customer

 may appeal a final PUC decision to the Law Court on questions of law. 35-A M.R.S.A.

 § 1320 (Westlaw through the 2019 Second Reg. Sess. of the 129th Legis.).

        Despite the broad authority granted to the PUC, the Legislature did not

 mandate that utility customers exhaust their administrative remedies prior to

 bringing a judicial action. In fact, 35-A M.R.S.A. § 1308 states only that dissatisfied

 customers may appeal a decision of a utility company regarding overcharging to the

 PUC.    Moreover, 35-A M.R.S.A. § 1501 authorizes persons injured by a utility

 company to seek civil damages and makes no mention of administrative exhaustion.

 Finally, as noted above, the PUC’s report on CMP’s metering and billing issue

 specified that “a customer may attempt to pursue remedies through the civil court,

 instead of through the CASD.” ECF No. 50-3 at 80 (citing 35-A M.R.S.A. § 1501).



                                           14
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 15 of 18         PageID #: 2407




       Here, the Legislature did not express that it intended for a party’s grievance

 against a utility company to be “cognizable in the first instance by an administrative

 agency alone.” Western Pacific, 352 U.S. at 63. Thus, the doctrine of administrative

 exhaustion does not apply.

       B.     Primary Jurisdiction

       As explained above, the Plaintiffs’ claims are “originally cognizable in the

 courts.” Id. Moreover, the PUC has the “special competence” to decide utility billing

 disputes. Id. at 64. Accordingly, this case falls within the realm of cases in which

 the primary jurisdiction doctrine may apply.

       The First Circuit has set forth three factors for a court to consider when

 determining whether or not to defer to an agency under the doctrine of primary

 jurisdiction: “(1) whether the agency determination lies at the heart of the task

 assigned the agency by [the Legislature]; (2) whether agency expertise is required to

 unravel intricate, technical facts; and (3) whether, though perhaps not determinative,

 the agency determination would materially aid the court.” Pejepscot Indus. Park, 215

 F.3d at 205 (alterations omitted) (quoting Massachusetts v. Blackstone Valley Elec.

 Co., 67 F.3d 981, 992 (1st Cir. 1985)).

       These factors weigh against deferring to the PUC in this instance. The PUC

 has already issued a lengthy and detailed report regarding CMP’s metering and

 billing issues. That 86-page report is, in the PUC’s own words, “nothing if not

 thorough.”   ECF No. 50-3 at 6.           The report was the product of three major

 administrative phases: the initial summary investigation by the PUC; the extensive

 forensic audit conducted by Liberty which examined billing data for every CMP

                                              15
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 16 of 18                      PageID #: 2408




 customer between November 2017 and April 2018, a total of 4 million billing records

 and 2.3 billion data points; and the PUC’s adjudicatory investigation, which involved

 discovery, written testimony, evidentiary hearings, and public hearings.

        While, as noted above, the Legislature has squarely assigned the task of

 regulating public utilities and resolving billing disputes to the PUC, see Mech. Falls

 Water Co., 381 A.2d at 1090, thereby placing a PUC determination on CMP’s

 metering and billing issues “at the heart of the task assigned the agency by [the

 Legislature],” Pejepscot Indus. Park, 215 F.3d at 205, that agency determination has

 largely already occurred in this case. Similarly, while the expertise of the PUC is

 useful in unraveling the “intricate, technical facts” surrounding CMP’s billing and

 metering issues, and while its determination of those facts would “materially aid the

 court,” id., the facts within the PUC’s expertise have already been found, and the

 Court already has the benefit of those findings to aid in the adjudication of the

 Plaintiffs’ lawsuit.

        At this point, the reasons for applying primary jurisdiction have already been

 realized.    While there are additional administrative options available to the

 Plaintiffs—such as review by the CASD, an Independent Energy-Use Audit for the

 one potentially eligible named Plaintiff, 4 and review by the full PUC—those

 additional proceedings are not necessary for this Court to resolve the Plaintiffs’

 claims. This is because those claims are focused on the overarching question of

 whether a systemic failure occurred with the launch of SmartCare that led to



  4At the hearing held on September 8, 2020, the Plaintiffs represented that at least four of the five
 named Plaintiffs do not meet the eligibility criteria for the Independent Energy-Use Audit.
                                                  16
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 17 of 18                      PageID #: 2409




 erroneous metering and billing of CMP customers, and whether the Defendants

 misled the Plaintiffs about this failure. As the state court noted when it stayed the

 case on the basis of primary jurisdiction to allow the PUC to complete its

 investigation, the Plaintiffs’ claims are “undoubtedly within the experience of judges,”

 and “the gravamen of [the] Plaintiffs’ complaint is squarely focused on what amounts

 to a billing dispute between CMP and its customers.” ECF No. 1-3 at 6. While the

 stay was initially necessary to allow for the PUC to conduct its investigation, see ECF

 No. 1-3 at 6 (“prudence would suggest that this court defer to the PUC’s authority

 and refrain from proceeding in this matter until the PUC’s investigation is

 complete”), that investigation has been concluded, and this Court now has the benefit

 of the PUC’s findings in adjudicating this dispute.

        Additionally, while not a factor enumerated by the First Circuit in its primary

 jurisdiction analysis, it is worth noting that the Defendants’ proposed stay would halt

 the pending litigation for at least twelve to eighteen months. 5 The Plaintiffs filed

 their complaint in July 2018—over two years prior to the Defendants’ motion to

 dismiss. The addition of at least another year to the already lengthy litigation process

 brings with it the natural risk of evidence aging, witnesses becoming unavailable,

 and plaintiffs scattering. See United States v. Marion, 404 U.S. 307, 326 (1971)

 (recognizing “the real possibility of prejudice inherent in any extended delay: that


  5 At the hearing on September 8, 2020, the parties disputed the length of time it would take for the
 Plaintiffs to exhaust their administrative remedies. The Defendants initially argued that the
 Plaintiffs could complete the CASD process within a matter of months, but then agreed that it would
 take between twelve and eighteen months for the Plaintiffs to make it through the CASD process, the
 Independent Electricity-Use Audit Program, a hearing before the full PUC, and an appeal to the Law
 Court. The Plaintiffs contend that the likelihood that they could complete the CASD process within a
 year is low, and that it would take at least eighteen months to resolve their cases should they bring
 them through the full PUC review and Law Court appeal process.
                                                  17
Case 2:19-cv-00389-JDL Document 104 Filed 11/25/20 Page 18 of 18            PageID #: 2410




 memories will dim, witnesses become inaccessible, and evidence be lost”). Given the

 minimal insight that additional PUC proceedings would likely provide, this prejudice

 to the Plaintiffs—while certainly not dispositive—weighs against imposing a stay in

 this case.

       This is not a case that requires a stay in deference to an administrative body

 under the primary jurisdiction doctrine. While the PUC is Maine’s administrative

 authority on utilities regulation, its expertise has already been brought to bear, and

 this Court is fully equipped to adjudicate the Plaintiffs’ claims with the benefit of the

 extensive findings the PUC has rendered.

                                   V. CONCLUSION

       For the reasons discussed above, the Defendants’ Motion to Dismiss Plaintiffs’

 Third Amended Complaint Without Prejudice or to Stay Proceedings Pending

 Exhaustion of Administrative Remedies (ECF No. 50) is DENIED.



       SO ORDERED.

       Dated: November 25, 2020


                                                        /s/ JON D. LEVY
                                                   CHIEF U.S. DISTRICT JUDGE




                                            18
